710 S.E.2d 49 (2011)
STATE
v.
David E. SIMPSON.
No. 381P10-4.
Supreme Court of North Carolina.
June 15, 2011.
Daniel P. O'Brien, Assistant Attorney General, for State of North Carolina.
David Simpson, for Simpson, David E.
*50 John Snyder, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 6th of June 2011 by Defendant for Petition for a Writ of Habeas Corpus:
"Motion Denied by order of the Court in conference, this the 15th of June 2011."